                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                           )
RELX, INC. d/b/a LexisNexis USA,           )
                                           )
and                                        )
                                           )
SUBHASREE CHATTERJEE                       )
                                           )
       Plaintiffs,                         )
                                           )   Case No.: 1:19-cv-01993-EGS
v.                                         )
                                           )
KATHY A. BARAN,                            )
in her Official Capacity,                  )
Director of the California Service Center, )
U.S. Citizenship and Immigration           )
Services, U.S. Department of               )
Homeland Security, ET AL.                  )
                                           )
       Defendants.                         )
____________________________________)

              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
             MOTION TO DISMISS OR, IN THE ALTERNATIVE,
      MOTION TO STAY THE PROCEEDINGS AND REPLY IN SUPPORT OF
            PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT



DATED:           July 29, 2019                       Michael J. Schrier
                                                     (D.C. Bar No. 444693)
                                                     Denyse Sabagh
                                                     (D.C. Bar No. 369113)
                                                     DUANE MORRIS LLP
                                                     505 9th St., NW, Suite 1000
                                                     Washington, D.C. 20004-2166
                                                     Tel: 202-776-5221
                                                     Fax: 202-478-0158
                                                     MJSschrier@duanemorris.com
                                                     DSabagh@duanemorris.com




DM2\10264770.3
                                                   TABLE OF CONTENTS

                                                                                                                                           Page

I.        Introduction .........................................................................................................................1

II.       The Government’s Motion To Dismiss Fails Because It Lacks Authority To
          Reopen The Administrative Case ......................................................................................2

III.      The Government’s Motion For Stay Should Be Denied .................................................8

IV.       The Government Failed To File A Cross-Motion For Summary Judgment,
          Effectively Conceding That The January 2019 Final Agency Decision Fails
          APA Review .......................................................................................................................9

V.        The Government’s Arguments In Opposition To Plaintiffs’ Motion For
          Summary Judgment Are Unpersuasive...........................................................................10

          A.         The Preponderance Of The Evidence Standard Was Not Applied ....................... 10

          B.         The Government’s Analysis Of The First Prong Was Arbitrary,
                     Capricious, An Abuse Of Discretion And Not In Accordance With Law ............ 12

          C.         The Government’s Analysis Of The Second Prong Was Arbitrary,
                     Capricious, An Abuse Of Discretion And Not In Accordance With
                     Law ....................................................................................................................... 14

          D.         The Government’s Analysis Of The Fourth Prong Was Arbitrary,
                     Capricious, An Abuse Of Discretion And Not In Accordance With
                     Law ....................................................................................................................... 15

VI.       Any Remand Would Be Futile Because The “New” RFE Asks For The Same
          Information As The Old One Proving The Governments Seeks An
          Unreasonable Delay And Not Resolution To This Case ...............................................17

VII.      The Government’s Attempt To Reopen And Unreasonably Delay Resolution
          Of This Case Highlights How And Why 5 USC §706(1) Relief Is Warranted. ..........20

VIII.     Conclusion .........................................................................................................................21




                                                                        i
DM2\10264770.3
                                                 TABLE OF AUTHORITIES

Federal Cases

Ambrosini v. Labarraque, 101 F.3d 129 (D.C. Cir. 1996) ............................................................16

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 91 S.Ct. 814, 28
    L.Ed.2d 136 (1971) ..................................................................................................................11

Gordon v. FDIC, 427 F.2d 578 (D.C. Cir. 1970) ............................................................................8

Landis v. N. Am. Co., 299 U.S. 248, 57 S.Ct. 16381 L.Ed. 153 (1936)...........................................8

Mantena v. Hazuda, No. 17cv5142, 2018 U.S. Dist. LEXIS 132826 (S.D.N.Y.
  Aug. 7, 2018) .......................................................................................................................7, 19

Net-Inspect, LLC v. USCIS, Civ. A. No. 14-1514, 2015 U.S. Dist. LEXIS 24951
   (W.D. Wash. Mar. 2, 2015) ...................................................................................................5, 7

Otero v. Johnson, No. CIV 16-090-TUC-CKJ, 2016 U.S. Dist. LEXIS 151961 (D.
   Ariz. Nov. 2, 2016) .......................................................................................................... 5-7, 20

RCM Technologies, Inc. v. DHS, 614 F.Supp.2d 39 (D.D.C. 2009)................................................6

Richardson v. Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971) ..............................16

True Capital Mgmt. v. DHS, No. 13-261, 2013 U.S. Dist. LEXIS 87084 (N.D.Cal.
   June 20, 2013) ............................................................................................................................5

Utah Life Real Estate Grp., LLC v. USCIS, 259 F.Supp.2d 1294 (D.Utah 2017) .......................5, 7

Federal Statutes

5 USC §706(1) ...............................................................................................................................20

Rules

Fed.R.Civ.P. 34 ..............................................................................................................................11

Fed.R.Evid. 101(a) .........................................................................................................................16

Fed.R.Evid. 703 .............................................................................................................................15

Regulations

8 C.F.R. § 103.5(a)(5) .................................................................................................................. 2-3

8 C.F.R. § 103.5(a)(5)(i) ..................................................................................................................3



                                                                      ii
DM2\10264770.3
8 C.F.R. § 103.5(a)(5)(ii) ....................................................................................................... Passim

8 C.F.R. § 214.2(h)(4)(iii)(A) ........................................................................................................14




                                                                   iii
DM2\10264770.3
I.        Introduction

          Plaintiffs RELX, Inc. d/b/a LexisNexis USA (“LexisNexis”) and Subhasree

Chatterjee (“Chatterjee”) hereby submit this Opposition to Defendants’ Motion to Dismiss

(ECF#12) and Reply in support of Plaintiffs’ Motion for Summary Judgment (ECF #7).

          The centerpiece of the Government’s motion to dismiss is its alleged unilateral

attempt to administratively reopen the Plaintiff’s petition for a H-1B visa on July 18, 2019

(for which no evidence was provided to counsel or this Court of this actually occurring) and

issue a new Request for Evidence (“RFE”) on July 22, 2019 – all after the parties appeared

before the Court on July 11, 2019 for a status conference on Plaintiff’s Complaint and

Motion for Preliminary Injunction. As explained below, the Government is without

authority to do what it has attempted to do thereby rendering its “reopening” a nullity. As

such, the January 2019 final agency decision stands, and the Government’s Motion to

Dismiss or Motion to Stay must be denied, as a matter of law.

          The Court directed the Government to “file a cross-motion for summary judgment

and opposition” to Plaintiff’s motion for summary judgment. See ECF (July 12, 2019

Minute Order). The Government failed to do what the Court requested. The Government

only filed an opposition to Plaintiffs’ motion for summary judgment – and did not file a

cross-motion for summary judgment. The Government’s failure to file a cross-motion for

summary judgment on the Administrative Record in this Administrative Procedure Act case

is a tacit admission that its January 2019 final agency decision fails to survive APA review.

Instead, the Government only argues that Plaintiffs are not entitled to summary judgment

and does not affirmatively argue that the Government is entitled to summary judgment.

That should be all the Court needs to know to decide this APA case. Regardless, the

Government’s arguments and the “new” July 22, 2019 RFE all demonstrate that the January

                                                1
DM2\10264770.3
2019 final agency decision fails to survive APA review. Hence, the Court should grant

Plaintiffs summary judgment, order the Government to grant LexisNexis’s H-1B visa

petition, and immediately grant Ms. Chatterjee H-1B visa status.

II.       The Government’s Motion To Dismiss Fails Because It Lacks Authority To
          Reopen The Administrative Case

          The keystone to the Government’s Motion to Dismiss is the argument that there is no

“final agency action” to review in light of the Government’s July 18, 2019 alleged

reopening of the January 2019 final agency decision and subsequent July 22, 2019 “new”

RFE. Government’s Motion to Dismiss (ECF# 12) (hereinafter “MTD”) at 7-11. The

Government is wrong.

          While the Government attempts to argue that the January 2019 final agency decision

has been rendered “non-final”, the Government curiously buries the explanation for its

alleged authority to take the actions it claims to have taken. Noticeably absent from the

Government’s motion is an exhibit, declaration, administrative motion, or any other

document evidencing or reflecting the purported July 18, 2019 “decision” to reopen the

administrative case and the alleged reasons/rationale for doing do. The Government simply

asks the Court to take its word for it, without providing any proof to support its alleged

actions. In the complete absence of any proof of such an alleged agency action on July 18,

2019, the necessary factual predicate for the Government’s motion to dismiss is completely

lacking.

          Buried in footnote 2 to the Government’s Motion to Dismiss is the statement: “This

is because 8 C.F.R. § 103.5(a)(5) provides USCIS with the authority to sua sponte reopen

denied visa petitions.” While that may be generally true under certain situations, the

regulation does not give the Government the authority to act as it claims to have done in this


                                               2
DM2\10264770.3
case because a necessary condition precedent is missing. The regulation states, in relevant

part:

          (a) Motions to reopen or reconsider in other than special agricultural worker
          and legalization cases—

          ...

          (5) Motion by Service officer—

                 (i) Service motion with decision favorable to affected party. When a
                 Service officer, on his or her own motion, reopens a Service proceeding
                 or reconsiders a Service decision in order to make a new decision
                 favorable to the affected party, the Service officer shall combine the
                 motion and the favorable decision in one action.

                 (ii) Service motion with decision that may be unfavorable to affected
                 party. When a Service officer, on his or her own motion, reopens a
                 Service proceeding or reconsiders a Service decision, and the new
                 decision may be unfavorable to the affected party, the officer shall give
                 the affected party 30 days after service of the motion to submit a brief.
                 The officer may extend the time period for good cause shown. If the
                 affected party does not wish to submit a brief, the affected party may
                 waive the 30–day period.

8 C.F.R. § 103.5(a)(5).

          It is clear that the Government is not relying on 8 C.F.R. §103.5(a)(5)(i) because it is

clearly not “mak[ing] a new decision favorable to the affected party.” If it was, then the

Government would be issuing documents granting the requested H-1B visa status, Plaintiffs

would not object, and this case would be concluded.

          Instead, it appears that the Government is relying § 103.5(a)(5)(ii) – even though that

subsection is never once mentioned in the Government’s brief or in the non-existent July

2018 decision which is not part of the record of this case. While the Government has some

authority to reopen cases, the Government must follow its own regulations in how it chooses

to do so. Specifically, § 103.5(a)(5)(ii) expressly states: “When a Service officer, on his or

her own motion, reopens a Service proceeding or reconsiders a Service decision, and the


                                                  3
DM2\10264770.3
new decision may be unfavorable to the affected party, the officer shall give the affected

party 30 days after service of the motion to submit a brief.” (emphasis added). Hence,

the plain language of the Government’s own regulation requires that the Service officer file

a motion before reopening any proceeding or decision and provide the petitioner the

opportunity to file a brief in opposition to the proposed action. There is no evidence in the

Administrative Record of this case that any such required “motion” has been filed or even

exists, the Government does not argue that it actually filed any such motion before

unilaterally attempting to reopen the administrative proceedings, and Plaintiffs have never

received any alleged “motion” to reopen. The “new” July 22, 2019 RFE (Ex. A to MTD)

makes no mention of § 103.5(a)(5)(ii) or the existence of any predicate “motion” by the

Government. Nor does the RFE advise Plaintiffs of their regulatory right to submit a brief

in opposition to the Government’s motion to reopen within “30 days after service of the

[Government’s] motion.” There was no “motion”, hence the required regulatory condition

precedent to reopening or reconsidering the January 2019 final agency decision has not been

satisfied. As a result, the Government’s January 2019 final agency decision remains

untouched as the final agency action under review in this case and the Government’s Motion

to Dismiss must be denied, as a matter of law.

          Even if the Government were to somehow move quickly enough between today and

the scheduled August 1, 2019 motion hearing to draft and serve the required “motion” and

otherwise correct its obvious procedural errors under 8 C.F.R. § 103.5(a)(5)(ii) or even if the

Court were to conclude that the Government already complied with § 103.5(a)(5)(ii) despite

the plain language to the contrary, the Government nonetheless lacks the authority to “take




                                               4
DM2\10264770.3
back” its January 2019 final agency decision in a deliberate attempt to deprive this Court of

jurisdiction.

          The rule of decision on this issue of whether the Government has the power to

deprive the Court of jurisdiction to hear this matter at this stage of the proceedings

ultimately comes down to which of two federal district court cases decided six months apart

from each other this Court finds more persuasive in its logic. The Government cites to Utah

Life Real Estate Grp., LLC v. USCIS, 259 F.Supp.2d 1294 (D.Utah 2017) – a case with little

analysis and a conclusion oriented decision - for the proposition that “USCIS’s reopening of

Plaintiff LexisNexiss [sic] petition renders non-final the previous denial decision.” MTD at

8. However, Otero v. Johnson, No. CIV 16-090-TUC-CKJ, 2016 U.S. Dist. LEXIS 151961,

*23-24 (D. Ariz. Nov. 2, 2016) – a case not mentioned in the Government’s brief –

extensively reviews the same underlying legal authority as Utah Life and comes to the exact

opposite conclusion, specifically: “The general rule that an agency may not divest a federal

court of jurisdiction by unilaterally reopening its administrative proceedings applies in this

case.” (citations omitted).

          Otero expressly distinguishes Net-Inspect, LLC v. USCIS, Civ. A. No. 14-1514, 2015

U.S. Dist. LEXIS 24951 (W.D. Wash. Mar. 2, 2015) and True Capital Mgmt. v. DHS, No.

13-261, 2013 U.S. Dist. LEXIS 87084 (N.D.Cal. June 20, 2013) – the only two other cases

the Government relies upon for its motion on factual grounds. 2016 U.S. Dist. LEXIS

151961, *13-14. Otero also holds that USCIS may be able to reopen a case to deprive a

federal court of jurisdiction only when “further administrative relief is available if a pending

removal proceeding exists.” Id., *19. Otero also holds that “agency attempts to ‘divest the

federal courts of jurisdiction by unilaterally reopening its administrative proceedings’ are



                                                5
DM2\10264770.3
disfavored.” Id., *27-28. Otero concludes: “[t]here is no basis to conclude, therefore, that

the actions of Defendants in vacating its prior decision and reopening the status of

adjustment proceedings was valid or that it divested this Court of subject matter

jurisdiction.” Id., *37-38. Based on the foregoing, the Government’s denial of a visa

petition is final.1 And, most importantly, the Government may not unilaterally attempt to

divest this Court of jurisdiction by reopening its administrative proceedings.

          If the Government were allowed to do what it has attempted to do and divest this

Court of jurisdiction by unilaterally reopening the administrative case below, there is no

limit to how often that technique could be used to effectively place this case in perpetual

suspended animation and deny Plaintiffs any relief under the APA. See Otero, 2016 U.S.

Dist. LEXIS 151961, *26 (“[I]f Defendants actions are permitted to go unchecked,

Defendants would retain sole control over whether Otero’s claim may ever be brought

before the courts.” ). The timing and manner of the Government’s attempt here underlines

the point. At the July 11, 2019 status conference, the Court strongly encouraged the

Government to find a way to settle this case. To accelerate a resolution to this matter, the

Court consolidated the pending Preliminary Injunction motion with a hearing on the merits

of cross-motions for summary judgment on August 1, 2019. Hours after Plaintiffs filed their

Motion for Summary Judgment at 3:11 pm (ECF #7), the Government served counsel with a

copy of the “new” RFE at 5:11 pm but never served them with any alleged 8 C.F.R. §



          1
          Later in its Motion to Dismiss, the Government argues that this case must be dismissed
for an alleged failure to exhaust administrative remedies. MTD at 10. The Government is
wrong. “[P]laintiffs need not pursue an AAO appeal before seeking judicial review of denied
visa applications in federal court.” RCM Technologies, Inc. v. DHS, 614 F.Supp.2d 39, 45
(D.D.C. 2009). Hence, Plaintiffs may bring this APA action challenging the January 2019 final
agency decision.


                                                6
DM2\10264770.3
103.5(a)(5)(ii) motion in what appears to be a deliberate attempt to avoid decision by this

Court and deny Plaintiffs any possible relief by August 3, 2019. MTD Ex. A. As discussed

below, the “new” RFE asks for the same information as the original May 2018 RFE. See

infra. The timing and method appears to have been calculated to cause Plaintiffs to incur

maximum expense and delay a resolution to this matter. The fact that the “new” RFE is

essentially the same as the “old” RFE constitutes further grounds for finding the January

2019 to continue to be the final agency action in this case. See Mantena v. Hazuda, No.

17cv5142, 2018 U.S. Dist. LEXIS 132826, *17-18 (S.D.N.Y. Aug. 7, 2018)(denying similar

motion to dismiss because “the circumstances of reopening are suspect” and the

Government reopened the “case in name only.”); cf. Net-Inspect, LLC, 2015 U.S. Dist.

LEXIS 24951, *17 n.7 (Suggesting that if the Government reopened the administrative case

for the purpose of deliberately attempting to avoid judicial review under the APA, that

would be a grounds for the court to deny a Government motion to dismiss so as to thwart

that effort).

          The legal arguments in Otero are stronger and more persuasive than those in Utah

Life. And, the procedural posture of this case and timing of its actions suggest that the

Government’s alleged (and not produced) July 18, 2019 decision to reopen and July 22,

2019 RFE which asks for essentially the same information as the original RFE were

motivated by a deliberate desire to deprive the Court of jurisdiction and deprive the

Plaintiffs of any hope of any judicial or administrative relief prior to August 3, 2019 in a

manner akin to what was done by the Government in Mantena.

          For all of the foregoing reasons, the January 2019 final agency decision remains the

final agency decision under APA review in this case. There is no proof of a July 18, 2019



                                                7
DM2\10264770.3
“motion” to reopen the administrative case and, as such, the requirements of 8 C.F.R.

§103.5(a)(5)(ii) have not been met. And even if such regulatory prerequisites were satisfied

between today and the August 1, 2019 Motion Hearing scheduled in this case, the Court

should not permit the Government to deprive this Court of jurisdiction when the parties are

on the verge of receiving a decision from this Court by the end of this week. Based on the

foregoing, there is a final agency decision subject to APA review here.2 Therefore, the

Government’s Motion to Dismiss must be denied, as a matter of law.

III.      The Government’s Motion For Stay Should Be Denied

          The alternative proposed relief for the Government’s Motion to Dismiss is a naked

“request [to] stay [] the proceedings pending further administrative action to allow the issue

to ripen.” MTD at 11. No explanation or justification is provided as to why the Court

should stay anything if “the Court is not inclined to grant Defendants’ motion to dismiss.”

The only legal authority for the Government’s request for stay are cases involving a request

for stay of civil proceedings pending the outcome in a related criminal case (Gordon v.

FDIC, 427 F.2d 578 (D.C. Cir. 1970)) and to stay one federal civil case in favor of another

pending civil case (Landis v. N. Am. Co., 299 U.S. 248, 57 S.Ct. 16381 L.Ed. 153 (1936)).

Both cases are totally distinguishable from the facts and circumstances of this case,

particularly as neither involve a requested stay of an APA case.

          Without proof that the alleged July 18, 2019 “motion” to reopen actually exists or

demonstrated compliance with 8 C.F.R. § 103.5(a)(5)(ii), there is no factual or legal

predicate to any motion to stay. The Government provides no relevant legal authority for


          2
         Because there is a final agency action subject to APA review here, the Government’s
ripeness and exhaustion arguments also fail once the legally defective reopening attempt is
properly set aside as a nullity.


                                                8
DM2\10264770.3
issuing a stay in this APA case. Absent any explanation or justification – or the articulation

of any expectation that a different administrative result could be reached in a timely manner

if the agency were given another chance - there is no factual or legal basis upon which to

grant any stay in this case and the Government’s Motion for Stay must be denied.

IV.       The Government Failed To File A Cross-Motion For Summary Judgment,
          Effectively Conceding That The January 2019 Final Agency Decision Fails APA
          Review

          APA cases are generally decided on cross-motions for summary judgment. The

Court explicitly ordered the Government to file a “cross-motion for summary judgment and

opposition.” The Government failed to comply, filing only an opposition to Plaintiffs’

motion for summary judgment and not filing any cross-motion for summary judgment.

ECF #12.

          No explanation is provided as to why the Government failed to comply with the

Court’s order and failed to file any cross-motion for summary judgment. A logical

conclusion is that the Government realized that it cannot prevail on a cross-motion for

summary judgment in this APA case and it made the strategic decision only to attempt to

oppose Plaintiffs’ motion.3 The Government’s “opposition” brief does not argue how or

why the Government should win this case nor make any effort to demonstrate that its

January 2019 final agency decision can be upheld under APA review.4 Instead, the



          3
          Regardless of the reason, in the event Plaintiffs’ Motion for Summary Judgment were
denied and the Court denied the Government’s Motion to Dismiss (as it must here), then the next
step in this case would be a trial. In the absence of a cross-motion for summary judgment, the
Court effectively lacks the procedural mechanism to do anything other than rule for Plaintiffs on
the merits of this APA case because there is no cross-motion that can be granted.
          4
       Nor does the Government raise any issue or disagree in any way with the appropriate
summary judgment or APA review standard that Plaintiffs set forth in their principal brief.


                                                9
DM2\10264770.3
Government simply makes a series of two or three sentence conclusory rebuttals to select

aspects of Plaintiffs’ arguments. Such a strategy indicates that the January 2019 final agency

decision cannot withstand APA review and Plaintiffs’ Motion for Summary Judgment

should be granted.

V.        The Government’s Arguments In Opposition To Plaintiffs’ Motion For
          Summary Judgment Are Unpersuasive

          The Government’s arguments in opposition to Plaintiffs’ Motion for Summary Judgment

are circular, unsupported, and generally unpersuasive. In short, they fail to demonstrate why the

Court should not grant summary judgment to Plaintiffs.

          A.     The Preponderance Of The Evidence Standard Was Not Applied

          In the Government’s first argument, it states that the preponderance of the evidence

standard “was applied here because the record indicates Defendants explained that Plaintiffs’

claim does not meet the preponderance of the evidence standard.” MTD at 12.5 This is wholly

circular. As explained in Plaintiffs’ principal brief, the only mention of the “preponderance of

the evidence standard” was in an introductory paragraph of the January 2019 and September

2018 decisions. AR001; AR086. There is no indication anywhere in the analysis portion of the

January 2019 final agency decision (or the superseded September 2018 decision) that the

Government actually applied any evidentiary standard, let alone a preponderance of the evidence

standard. AR001-7; see AR086-94. The unopposed evidence provided by Plaintiffs was largely

not explained, discussed, or (in many cases) even mentioned.6 Id. Given the OOH, the related


          5
          The Government does not, in its opposition brief, raise any issue or disagree with
Plaintiffs’ articulation of the preponderance of the evidence standard, as it should have been
applied in this case.
          6
         The Government’s failure to apply a preponderance of the evidence standard is
highlighted by the post hoc rationalization embodied by the July 22, 2019 “new” RFE which


                                                  10
DM2\10264770.3
O*NET listing, the clearly stated job duties for the Data Analyst position, six comparable Data

Analyst postings from other technology companies, association literature from the Mathematical

Association of America, Professor Steinke’s expert opinion7, and several memoranda from

counsel connecting all of the foregoing and additional evidence, it is clear that the only way the

Government could have denied the Petition was if it applied an evidentiary standard other than

preponderance of the evidence when reviewing Plaintiffs’ unrebutted evidence.




appears to have been drafted by agency counsel in direct response to the Complaint, the Motion
for Preliminary Injunction, and the Motion for Summary Judgment Plaintiffs filed. The “new”
RFE – which is nothing more than a formalized document production request akin to
Fed.R.Civ.P. 34 and not an “adjudication” within the meaning of the APA - attempts to partially
analyze and weigh the evidence Plaintiffs provided in a manner closer to that which the January
2019 final agency decision should have. See MDT Ex. A at 3-10. By providing this document
which was served after Plaintiffs filed their Motion for Summary Judgment (and which was
received by LexisNexis’s immigration counsel only today), the Government firmly established
that its January 2019 final agency decision failed to consider all of the evidence LexisNexis
provided and otherwise fails to withstand APA review. The Government should not be
permitted to rely on the “new” RFE, attached to its Motion to Dismiss and not cited in its
opposition to Plaintiffs’ motion for summary judgment, in any “backdoor” post hoc
rationalization kind of way to justify the conclusions it reached in its defective January 2019
final agency decision. See Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 419,
91 S.Ct. 814, 28 L.Ed.2d 136 (1971) (post hoc rationalizations “have traditionally been found to
be an inadequate basis for review” of agency decisions).
          7
         The Government admits not considering or discussing Professor Steinke’s opinion in
connection with the first prong analysis. MTD at 17. No explanation is provided other than
“USCIS explained the deficiencies in such opinion elsewhere.” Id. Even if the Government
were justified in giving that expert opinion only “some” weight, Professor Steinke’s opinions
corroborated all of Plaintiffs’ other evidence proving that a Bachelor degree in Business
Analytics, Statistics, Mathematics, or a related quantitative field that would enable the Data
Analyst to perform complex statistical analyses. Some discussion of the expert opinion was
warranted, and the Government erred in completely ignoring it.



                                                11
DM2\10264770.3
          B.     The Government’s Analysis Of The First Prong Was Arbitrary, Capricious,
                 An Abuse Of Discretion And Not In Accordance With Law

          The Government asserts a number of responses to Plaintiffs’ argument that the

Government failed to properly analyze the first mutually independent prong of the specialty

occupation test.

          The Government simultaneously argues that it didn’t interpret the OOH and that the

OOH is “an authoritative source on the duties and educational requirements of the wide variety

of occupations that it addresses.” MTD at 13-14. In the next breath, however, the Government

argues that neither the OOH nor O*NET8 are sufficient to establish whether a Data Analyst is a

specialty occupation because while both require a Bachelor degree, neither “reflect that a degree

in a particular specialty is required.” MTD at 14 (emphasis in original). This argument exposes

the hypocrisy of the Government’s position as it relates to technology occupations. The OOH

listings for the following representative occupations do not specify the precise degree any

applicant needs:

                Database Administrator: “Most database administrators have a bachelor’s degree
                 in an information- or computer-related subject such as computer science. Firms
                 with large databases may prefer applicants who have a master’s degree focusing
                 on data or database management, typically either in computer science,
                 information systems, or information technology.” See
                 https://www.bls.gov/ooh/computer-and-information-technology/database-
                 administrators.htm#tab-4
                Computer Programmer: “Most computer programmers have a bachelor’s degree;
                 however, some employers hire workers who have other degrees or experience in
                 specific programming languages. Most programmers get a degree in computer
                 science or a related subject. Programmers who work in specific fields, such as

          8
          The Government also argues that its reliance on the “Administrative Service Manager”
position from O*NET when analyzing the Data Analyst position here was not a mistaken “cut
and paste” and that there was no analytical reliance, instead “such language . . . was discussed
merely as an analogy to illustrate another position for which a degree in a specific specialty is
not required.” MTD at 17. How O*NET treats other occupations is irrelevant to this case
involving a Data Analyst position. Hence, the Government’s arguments should be seen for the
distraction that they are.


                                                 12
DM2\10264770.3
                 healthcare or accounting, may take classes in that field to supplement their degree
                 in computer programming.” See https://www.bls.gov/ooh/computer-and-
                 information-technology/computer-programmers.htm#tab-4
                Computer and Information Research Scientist: “Most computer and information
                 research scientists need a master’s degree in computer science or a related field,
                 such as computer engineering. A master’s degree usually requires 2 to 3 years of
                 study after earning a bachelor’s degree in a computer-related field, such as
                 computer science or information systems.” See
                 https://www.bls.gov/ooh/computer-and-information-technology/computer-and-
                 information-research-scientists.htm#tab-4

Applying the Government’s logic, none of the foregoing positions could ever qualify as a

“specialty occupation” because no specific degree is expressly stated in the OOH listing

(“computer science or a related field”). In short, the Government’s reference to and/or reliance

on the OOH, and its representation that the OOH is “an authoritative source on the duties and

educational requirements” for positions, becomes illusory.

          It is not as if Plaintiffs are arguing that a Data Analyst requires a Bachelor degree in

English Literature, Philosophy, or Music. As Plaintiffs explained throughout the administrative

process and as Professor Steinke9 explained, the specialty knowledge necessary for a Data

Analyst position is found in undergraduate degrees in Business Analytics, Statistics,

Mathematics, or a related quantitative field. Ms. Chatterjee has a Master degree in Business

Analytics.10 Given the detailed description of the Data Analyst job duties at issue here (AR055-



          9
         The Government admits that it never addressed Professor Steinke’s expert opinion in its
defective analysis of the “first prong” in the January 2019 final agency decision because “USCIS
explained the deficiencies in such opinion elsewhere in its decision and thus there was no need to
address this specifically under prong one.” MTD at 17.
          10
          The Government claims that merely having an MBA degree is not enough to prove a
“specialty occupation.” MTD at 15-16. Plaintiffs agree, as a general proposition. In this case,
however, Ms. Chatterjee has a Master degree with a specialization in Business Analytics from
the University of Cincinnati’s Carl H. Lindner College of Business, Business Analytics Program.
AR035. As such, Ms. Chatterjee was no generalist and her Master degree is narrowly and
specifically tailored for the Data Analyst position at issue in this case.


                                                   13
DM2\10264770.3
57), it defies logic to think that any degrees other than the foregoing involving complex

quantitative analysis could in any way be relevant to a position involving complex statistical

analysis that is inherent in such STEM degrees. What other evidence could the Government

possibly need or want demonstrated here? At some point, even the Government must apply a

certain degree of common sense.

          C.     The Government’s Analysis Of The Second Prong Was Arbitrary,
                 Capricious, An Abuse Of Discretion And Not In Accordance With Law

          The Government claims that Plaintiffs did not submit evidence to show that a degree

requirement was common in industry for Data Analysts. MTD at 19. They did.

Specifically, Plaintiffs submitted job announcements from six other companies for a Data

Analyst position. AR059-64. Each of the six position announcements, in various ways, all

stated that the position required a Bachelor degree “in a quantitative field, such as business

analytics, statistics, mathematics, economics, operations research, or a closely related field.”

AR059. From the position descriptions, each of these six positions are “parallel positions

among similar organizations,” contrary to the Government argument in its opposition brief.

MTD at 19. After reviewing this evidence including Professor Steinke’s expert opinion11,

there can be no other conclusion than the Government’s decision on this aspect of Prong

Two is arbitrary, capricious, and an abuse of discretion.12


          11
          Once again, the Government glosses over the fact that it failed to even consider any
aspect of Professor Steinke’s expert opinion when denying the H-1B visa under Prong Two.
MTD at 19-20.
          12
           The Government raises a “red herring” arguing that “Plaintiffs have not submitted
LexisNexis’ announcement for any Data Analyst position.” MTD at 19. This is really a Third
Prong argument, which LexisNexis did not make in the first place. As explained in Plaintiffs’
principal brief, each of the four prongs of the 8 C.F.R. § 214.2(h)(4)(iii)(A) test for “specialty
occupation” are mutually independent and Plaintiffs need only prevail on one of the four grounds
in order to be issued the H-1B visa. Is the Government really arguing that self-certification of


                                                14
DM2\10264770.3
          The Government next argues that Plaintiffs failed to establish that the Data Analyst

position is so complex that only an individual with a bachelor’s degree or higher in a

specific specialty could perform them.” MTD at 21. After essentially repeating its facially

defective findings from the January 2019 final agency decision, the Government essentially

argues that the Court should uphold its decision because “USCIS [allegedly] examined the

relevant data and provided an explanation which included a rational connection between the

facts and the denial of the petition.” MTD at 22. When one reviews the detailed job duties

for the Data Analyst position (including the description of the complex statistical tools and

methods required) (AR055-57) and all of the evidence in the record of this case (and all of

the arguments raised above and in Plaintiffs’ principal brief), there is nothing “rational”

about the Government’s explanation for its decision based on the unrebutted facts provided

by Plaintiffs. The January 2019 final agency decision simply fails to survive APA review.

          D.     The Government’s Analysis Of The Fourth Prong Was Arbitrary,
                 Capricious, An Abuse Of Discretion And Not In Accordance With Law

          In its opposition to Plaintiffs’ Motion for Summary Judgment on the Fourth Prong of

“specialty occupation” review, the Government focuses entirely on its analysis of Professor

Steinke’s expert opinion. MTD at 22-24. What becomes clear when reading the

Government’s argument is that it applied a legal standard for “admissibility” of expert

opinions that is far more burdensome that what the Court itself would apply under Federal

Rules of Evidence. Under Fed.R.Evid. 703, an “expert may base an opinion on facts or data

in the case that the expert has been made aware of or personally observed. If experts in the


“specialty occupation” by LexisNexis alone would have been sufficient for the Government to
issue the H-1B visa? Given everything else that has happened in this case, such a result is highly
unlikely and any such efforts would have been met with the same denial.



                                                15
DM2\10264770.3
particular field would reasonably rely on those kinds of facts or data in forming an opinion

on the subject, they need not be admissible for the opinion to be admissible.” The

Government, in its September 2018 decision13, effectively conducted a one-sided, biased,

and overly zealous Daubert review of Professor Steinke’s opinion without any briefing or

contrary evidence in the Administrative Record. See e.g., Ambrosini v. Labarraque, 101

F.3d 129, 133-34 (D.C. Cir. 1996)(discussing application of the Court’s Daubert

gatekeeping function in this Circuit). Plaintiffs submit that Professor Steinke’s expert

opinion withstands scrutiny under the Federal Rules of Evidence.14 Ambrosini, 101 F.3d at

134 (“once an expert has explained his or her methodology, and has withstood cross-

examination or evidence suggesting that the methodology is not derived from the scientific

method, the expert's testimony, so long as it ‘fits’ an issue in the case, is admissible under

Rule 702 for the trier of fact to weigh”). Based on the foregoing, Professor Steinke’s expert

opinion would have withstood the gatekeeper function of Daubert and then should have

been available for the Government to “weigh.” And, because Professor Steinke’s expert

opinion is unopposed by any evidence in the Administrative Record, Plaintiffs necessarily

met their burden of proof by a preponderance of the evidence on Prong Four (as well as

Prongs One and Two).



          13
          The Government did not analyze Professor Steinke’s expert opinion in its January 2019
final agency decision and opted to disregard LexisNexis’s express request for reconsideration of
its improper September 2018 analysis on the subject. AR006.
          14
          The Federal Rules of Evidence do not apply to administrative hearings (see
Fed.R.Evid. 101(a)) and typically federal agencies apply a much more relaxed evidentiary
standard in administrative proceedings. See, e.g., Richardson v. Perales, 402 U.S. 389, 400, 91
S.Ct. 1420, 28 L.Ed.2d 842 (1971)(“From this it is apparent that . . . strict rules of evidence,
applicable in the courtroom, are not to operate at social security hearings so as to bar the
admission of evidence otherwise pertinent.”)


                                               16
DM2\10264770.3
VI.       Any Remand Would Be Futile Because The “New” RFE Asks For The Same
          Information As The Old One Proving The Governments Seeks An Unreasonable
          Delay And Not Resolution To This Case

          The old cliché “The definition of insanity is doing the same thing over and over and

expecting different results” applies with great force to the Government’s proposed “new”

RFE and the entire concept of any agency initiated or court ordered remand in this case.

The “new” RFE is simply a retread of, and asks for essentially the same information as, the

original May 7, 2018 RFE (AR050-53), for example:

               “New” RFE (MTD Ex. A)                           “Old” RFE (AR050-53)

        A detailed statement from your              A detailed statement to:
 company or, if the beneficiary will perform
 services for an end-client, the end-client to:                   explain the beneficiary's
                                                                   proposed duties and
                  Explain the actual duties the                   responsibilities;
                   beneficiary will perform;                      indicate the percentage of
                   Indicate the percentage of                      time devoted to each duty;
                   time devoted to each duty;                      and
                  State the education,                           state the educational
                   experience, training, and                       requirements for these duties.
                   special skills required to
                   perform these duties; and
                  Explain how the educational
                   requirements relate to the
                   position.
 (p. 5)                                             (AR052)

 Any evidence you believe will establish            Any evidence you believe will establish
 that a bachelor’s or higher degree or its          that the position qualifies as a specialty
 equivalent is normally the minimum                 occupation.
 requirement for entry into the particular
 position. (p. 6)                                   (AR053)

 Job postings or advertisements showing a           Job postings or advertisements showing a
 degree requirement of a bachelor’s degree          degree requirement is common to the
 or higher in a specific specialty, or its          industry in parallel positions among similar
 equivalent, is common to the industry in           organizations.
 parallel positions among similar
 organizations. (p.7)                               (AR052)



                                                   17
DM2\10264770.3
 Letters from an industry-related                  Letters from an industry-related
 professional association indicating that          professional association indicating that they
 similar organizations routinely employ and        have made a bachelor's degree or higher in
 recruit only individuals with a bachelor’s        a specific specialty a requirement for entry
 degree or higher in a specific specialty, or      into the field.
 its equivalent for parallel positions. (p.7)
                                                   (AR052)

 Copies of letters or affidavits from firms or     Copies of letters or affidavits from firms or
 individuals in the industry attesting that        individuals in the industry that attest that
 similar organizations routinely employ and        similar organizations routinely employ and
 recruit only individuals with a bachelor’s        recruit only degreed individuals in a
 degree or higher in a specific specialty, or      specific specialty. Any letter or affidavit
 its equivalent for parallel positions. Any        should be supported by the following:
 letter or affidavit should be supported by
 documentation of the following:                                The writer's qualifications as
                                                                 an expert;
                The writer’s qualifications as                 How the conclusions were
                 an expert;                                      reached; and
                How the writer’s conclusions                   The basis for the conclusions
                 were reached; and                               supported by copies or
                The basis for the writer’s                      citations of any materials
                 conclusions, supported by                       used.
                 copies or citations of any
                 materials used.                   (AR052)
 (p.7)

 An explanation of the specific duties, as         An explanation of what differentiates your
 they relate to your products and services,        products and services from other employers
 and how the nature of those duties of the         in the same industry and why a bachelor's
 offered position are so specialized and           level of education in a specific field of
 complex, that they are usually associated         study is a prerequisite for entry into the
 with the attainment of a bachelor’s degree        proffered position. Be specific and provide
 or higher in a specific field of study;           documentation to support any explanation
 provide an explanation of what                    of complexity.
 differentiates your products and services
 from other employers in the same industry.
 Be specific and provide documentation to
 support any explanation of specialization
 and complexity.
                                                   (AR053)
 (p.10)




                                                  18
DM2\10264770.3
          LexisNexis already provided the requested information in response to the “old” RFE.

See AR008-49; 054-85; 095-188. Why should it be forced to supply the same information a

second time in response to a “new” RFE issued after LexisNexis filed its Motion for

Summary Judgment? If the Government asks for the exact same information using

essentially the same information requests and cannot articulate different categories of

information it deems potentially relevant to its regulatory inquiry, is there any reason to

think that the Government will reach a different conclusion if/when Plaintiffs were to

respond to the “new” RFE? And, if the same result is likely to be reached again, what

purpose then is there for the Government to attempt to reopen the case and issue an RFE

other than to unreasonably delay a resolution to this case and attempt to deprive this Court

of the ability to set aside the Government’s faulty January 2019 final agency decision? See

Mantena, 2018 U.S. Dist. LEXIS 132826 (denying motion to dismiss when Government

reopened administrative case “in name only.”). This delay motive is factually supported by

the “new” RFE’s statement that “Your response must be received in this office by

October 17, 2019” (MTD Ex. A at 1) – a date more than two months after Ms. Chatterjee’s

current F-1 student visa expires. More importantly, the “new” RFE gives no indication as to

when the Government will rule on the H-1B visa petition, which could linger for months

longer. Given the impending expiration of Ms. Chatterjee’s student visa (and the pending

Preliminary Injunction motion), Plaintiffs respectfully submit that any further delay is

unreasonable and the Court should immediately order appropriate corrective action.




                                               19
DM2\10264770.3
VII.      The Government’s Attempt To Reopen And Unreasonably Delay Resolution Of
          This Case Highlights How And Why 5 USC §706(1) Relief Is Warranted.

          The APA expressly authorizes federal courts to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1). The Government had two chances to

properly apply the facts, law, and burdens of proof, but chose not to do so. The analysis in the

pages above demonstrates that the Government “unlawfully withheld” a decision on a H-1B visa

petition based on dubious factual and legal grounds. The Government’s failed attempt – after the

parties appeared before the Court for the July 12, 2019 status conference while the Preliminary

Injunction Motion was pending and after Plaintiffs filed their Motion for Summary Judgment -

to “reopen” the January 2019 final agency decision and issuing duplicate information requests in

the “new” RFE constitutes irrefutable evidence of the Government’s attempt to perpetuate an

existing (and manufacture a new) “unreasonable delay” in reaching a decision on Plaintiff’s H-

1B visa petition. See Otero, 2016 U.S. Dist. LEXIS 151961, *26 (“[I]f Defendants actions are

permitted to go unchecked, Defendants would retain sole control over whether Otero’s claim

may ever be brought before the courts.” ). This is particularly so in this case, given its unique

factual and procedural posture, in light of the August 3, 2019 expiration of Ms. Chatterjee’s

current F-1 visa. LexisNexis will not be able to employ Ms. Chatterjee after August 3, 2019 and

Ms. Chatterjee will be required to cease all work in the United States after August 3, 2019 and

leave the United States shortly thereafter once her current F-1 visa expires.

          In light of this, the only reasonable remedy here – particularly given the impending

expiration of Ms. Chatterjee’s F-1 student visa and the unreasonable delay that would result if

the Government were allowed an unfettered “do over” without any time constraints all while Ms.




                                                  20
DM2\10264770.3
Chatterjee was in a non-visa status – is to order the Government to grant the twice improperly

denied H-1B visa petition, immediately.15

VIII. Conclusion

          Based on the foregoing, the arguments raised in their principal brief, and the entire

Administrative Record, Plaintiffs RELX, Inc. d/b/a LexisNexis USA and Subhasree Chatterjee

respectfully ask this Court to (a) deny the Government’s Motion to Dismiss; (b) grant their

Motion for Summary Judgment; (c) set aside the Government’s January 23, 2019 final agency

decision as not in compliance with the APA; and (d) order the Government to grant the H-1B

visa petition and place Ms. Chatterjee in H-1B visa status immediately and before her current F-1

student visa expires on August 3, 2019.

DATED:           July 29, 2019                                 Respectfully submitted,

                                                               DUANE MORRIS LLP

                                                               /s/ Michael J. Schrier
                                                               Michael J. Schrier
                                                               (D.C. Bar No. 444693)
                                                               Denyse Sabagh
                                                               (D.C. Bar No. 369113)
                                                               DUANE MORRIS LLP
                                                               505 9th St., NW, Suite 1000
                                                               Washington, D.C. 20004-2166
                                                               Tel: 202-776-5221
                                                               Fax: 202-478-0158
                                                               MJSschrier@duanemorris.com
                                                               DSabagh@duanemorris.com

          15
           The Government, as part of its Motion to Dismiss, disingenuously argues that there is
no relief the Court can provide in this case because “USCIS does not issue visas.” MTD at 9.
Obviously, Plaintiffs are requesting the Court to order the Government to grant the H-1B visa
petition and declare Ms. Chatterjee to be in a proper H-1B visa status. Plaintiffs’ counsel simply
used the vernacular expression “issue a visa” as a shorthand. Where Ms. Chatterjee ultimately
asks a US Consulate (in any country) to endorse her passport with the appropriate visa stamp
(after USCIS grants the petition at issue in this case) is not the subject of this case. The
Government’s failure to survive APA review of its January 2019 final agency decision is the
subject of this case.


                                                   21
DM2\10264770.3
